Citation Nr: 0813553	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  06-17 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a right foot disorder.


REPRESENTATION

Appellant represented by:	Haven N. Shoemaker, Jr., 
attorney


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from May 1951 to May 1953.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio.  The veteran's claim is currently under the 
jurisdiction of the Baltimore, Maryland VA Regional Office 
(RO).  

The Board notes that VA medical records were obtained 
subsequent to the issuance of the May 2006 statement of the 
case.  However, none of these medical records are pertinent 
to the veteran's right foot.  Since these records are not 
pertinent to the veteran's claim, remand of this case to the 
RO for issuance of a supplemental statement of the case is 
not indicated.  

This case has been advanced on the Board's docket under 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2007). 
 

FINDING OF FACT

The veteran does not have a disability of the right foot that 
was aggravated by service or caused by an injury in service.


CONCLUSION OF LAW

The veteran does not have a right foot disorder that was 
either incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Legal criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

History and analysis

The veteran submitted his claim for a right foot condition in 
September 2003.  The veteran stated that his right foot 
condition existed prior to his military service and that the 
military service made his right foot condition worse.  The 
veteran asserted that he never should have been sent into 
service with his condition.  Also on his application he 
indicated that his right foot disability began in 1951 and 
that he had not received any medical treatment for his right 
foot.

In January 2004, the veteran submitted a letter stating that 
he jumped off the tailgate of a truck and twisted his ankle 
during service.  With the letter he included a photograph 
showing two soldiers standing in front of a jeep.

The veteran has also submitted a statement from a private 
physician.  The veteran reported to the physician that he 
injured his ankle while serving in Germany in late 1952.  He 
stated that his right ankle had been sprained and it was 
wrapped in an Ace wrap, and several months later he was 
discharged from service.  The physician diagnosed the veteran 
as having severe acquired planovalgus deformity of the right 
foot.  The physician stated that the right foot disability 
may well be related to the injury 50 years previously.

The Board notes that the veteran's service medical records 
are unavailable.  There is a heightened obligation to explain 
findings and to carefully consider the benefit of the doubt 
rule in cases such as this.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  The case law does not, however, lower the 
legal standard for proving a claim for service connection, 
but rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the claimant. See Russo v. Brown, 9 Vet. App. 46 
(1996).  Further, there is no adverse presumption of service 
connection as a result of the loss of these records.  Cromer 
v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006).  There is, 
however, an expanded duty to assist the veteran in obtaining 
evidence from alternate or collateral sources.  Id.  Attempts 
were made to obtain the veteran's service medical records, 
including alternative medical records (See Request for 
Information document printed in September 2004), but all 
attempts were unsuccessful.  

There are no post service medical records discussing the 
veteran's right foot other than the February 2004 private 
physician's statement.

The Board does not find the February 2004 private physician 
statement to be probative to the veteran's claim.  In this 
case the physician did not actually opine that the veteran's 
right foot disability was related to service.  The physician 
merely said that the veteran's right food disorder "may well 
be related" to an injury in service.  This statement is 
speculative at best.  The Court of Appeals for Veterans 
Claims (Court) has held that medical opinions that are 
speculative, general, or inconclusive in nature cannot 
support a claim.  See Beausoleil v. Brown, 8 Vet. App. 459, 
463 (1996).  Furthermore, the Board notes that the private 
physician based his statement on the history provided by the 
veteran, and the Board does not find the veteran's history to 
be credible.  As noted above, in September 1993, the veteran 
stated that his right foot disability existed prior to 
service and the veteran reported that he had not received any 
treatment for his right foot.  The Board finds that these 
statements contradict the veteran's later statements to the 
VA and the private physician that he injured his right ankle 
during service and received treatment for such in service.  A 
medical opinion based on an inaccurate premise has no 
probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 
(1993).  Since the February 2004 private physician's 
statement is both speculative and is based on a history 
provided by the veteran that the Board does not find to be 
credible, the Board finds that the physician's statement 
carries no probative value with respect to the veteran's 
claim.

In this case there is no medical evidence showing that the 
veteran had complaints or treatment for right foot disability 
for many years after discharge from service.  While the 
veteran currently denies that he had a pre-existing right 
foot disability that was aggravated by service, the Board has 
considered whether the veteran is entitled to service 
connection for his current right foot disability based on 
aggravation of a pre-exiting disability.  However, there is 
no medical evidence indicating that the veteran had a right 
foot disorder prior to service and that such was aggravated 
by the veteran's service.  Consequently, the veteran is not 
entitled to service connection for a right foot disability 
based on aggravation of a pre-exiting disability.

Since the preponderance of the probative evidence indicates 
that the veteran's current right foot disorder was not 
incurred in or aggravated by service, service connection for 
a right foot disorder is not warranted.

Duty to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The timing notification 
requirements listed in 38 C.F.R. § 3.159 should include all 
downstream issues of the claim.  (i.e., the initial-
disability-rating and effective-date elements of a service-
connection claim).  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

In October 2003, prior to adjudication of the veteran's claim 
by the RO, the RO sent the veteran the required notice.  The 
letter specifically informed him of the type of evidence 
needed to support the claim, who was responsible for 
obtaining relevant evidence, where to send the evidence, and 
what he should do if he had questions or needed assistance.  
He was, in essence, told to submit all pertinent evidence he 
had in his possession pertaining to the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  A March 
2006 letter informed the veteran of the type of evidence 
necessary to establish disability ratings and effective dates 
in compliance with Dingess, supra.  The Board finds that any 
timing error with regard to disability ratings and effective 
dates was not prejudicial to the veteran because the claim 
for service connection is being denied.  Therefore, issues 
concerning the degree of disability or the effective date of 
the award do not arise here.

With respect to VA's duty to assist the appellant, the RO 
made several attempts to obtain the veteran's service medical 
records and informed the veteran of the unavailability of 
those records.  Some of the veteran's service personnel 
records were obtained and VA medical records were obtained.  
The veteran submitted private medical evidence in support of 
his claim.  The veteran has been accorded ample opportunity 
to present evidence and argument in support of the appeal and 
he has done so.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Service connection for a right foot disorder is denied.



____________________________________________
MARY GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


